EXHIBIT 10.1

 

June 28, 2007

 

Eapen Chacko

Vice President, Finance and Chief Financial Officer

MedicalCV, Inc.

9725 South Robert Trail

Inver Grove Heights, MN 55077

 

Re:                             Amendment to Restated Executive Employment
Agreement

 

Dear Mr. Chacko:

 

Reference is made to your Restated Executive Employment Agreement with
MedicalCV, Inc. ("MedCV" or "we") dated May 30, 2006 (the "Employment
Agreement") providing for your employment as Vice President, Finance and Chief
Financial Officer of MedCV.  Following our discussion concerning your objectives
and the future needs of MedCV, we have reached a mutual decision concerning your
departure from MedCV.  This letter (the "Agreement") will address amendments to
the Employment Agreement and your severance and transition arrangements.  Except
as provided in this letter, the following supersedes all other existing
arrangements for your employment, compensation and benefits.

1.             Termination and Duties.  Section 3.01 of the Employment Agreement
is hereby amended and superseded by the following:

(a)           In lieu of further notice of termination of employment by you or
MedCV, it is agreed that, except as provided below, your employment by MedCV
will terminate on September 15, 2007 (the "Termination Date").  Between the date
hereof and the Termination Date, you agree to fully participate as MedCV’s Vice
President, Finance and Chief Financial Officer in the preparation and filing of
(a) MedCV’s Annual Report on Form 10-KSB for the fiscal year ended April 30,
2007, (b) the Registration Statement on Form SB-2 MedCV is contractually
required to file to register for resale shares of common stock underlying
warrants sold to investors in MedCV’s April 2007 and June 2007 debt financing,
(c) the contemplated post-effective amendments to MedCV’s three existing resale
registration statements, and (d) the Quarterly Report on Form 10-QSB for the
quarter ending July 31, 2007.  Performance of the foregoing is a condition to
the payment of compensation, benefits and severance under Section 2 of this
Agreement.  On the Termination Date, you will be deemed to have resigned from
all offices held by you with MedCV.

(b)           Until the Termination Date, you agree to continue to serve as
MedCV's Vice President, Finance and Chief Financial Officer and will continue to
have the job responsibilities set forth in Section 1.02 of the Employment
Agreement.  Performance of such job responsibilities is a condition to the
payment of compensation, benefits and severance under Section 2 of this
Agreement.

2.             Compensation.  Subject to your performance of the conditions
specified in Sections 1(a) and 1(b) of this Agreement, your base compensation
and benefits will continue to be paid to you under the terms of your Employment
Agreement at their current rates through the


--------------------------------------------------------------------------------


Termination Date and you will be entitled to receive the severance pay provided
in Article 7 of the Employment Agreement.  In particular, this Agreement
preserves and restates the provisions of Sections 7.01, 7.01(a), 7.01(b),
7.01(c), 7.03, and 7.04 of the Employment Agreement, as modified by this
Agreement.  Except as set forth in Section 2 of this Agreement, no other bonus,
monetary compensation or equity compensation will be paid to you.  The foregoing
supersedes Sections 4.01, 4.02 and 6.01 of the Employment Agreement

3.             Revocation.  You have twenty-one (21) days from the date you
receive this Agreement to consider whether to sign this Agreement (not including
the day you receive it), and are advised in writing by this paragraph to consult
an attorney as part of the consideration process.  The 21-day consideration
period thus expires at the end of the day on July 19, 2007.  If you sign this
Agreement before the expiration of the 21-day period, you do so because you do
not need additional time beyond the signature date to decide whether to enter
into this Agreement.  You acknowledge that once you execute this Agreement, you
may, if you choose, revoke the Agreement within fifteen (15) days after the date
on which you signed it.  (The parties hereto agree that this 15-day revocation
period includes, and is not in addition to, the seven-day consideration period
required by the Age Discrimination in Employment Act.)  If you choose to revoke,
written notice of revocation must be delivered either in person, or mailed by
certified mail, return receipt requested, and properly addressed to:

Marc P. Flores

President and Chief Executive Officer

MedicalCV, Inc.

9725 South Robert Trail

Inver Grove Heights, MN 55077

 

If mailed, the written notice of revocation must be postmarked within the 15-day
period.  If you do not timely revoke your execution of this Agreement, then the
sixteenth day following the date of your execution will be the "Effective Date"
of this Agreement.  By executing this Agreement, you represent that you
understand the terms and effect of this Agreement and enter into it willingly,
knowingly, and voluntarily.

4.             Release.  You, on behalf of yourself, your heirs, successors,
agents, assigns, and all other persons who could assert a claim based on a
relationship with you and/or dealings with MedCV, waive and release and promise
never to assert any or all claims that exist or might exist against MedCV, its
related business entities, and their current and former shareholders, directors,
officers, employees, agents, attorneys, insurers, and assigns, prior to the your
signing of this Agreement.  These claims include, but are not limited to, claims
arising under federal, state or local statutes, ordinances, regulations, rules,
or common law, including but not limited to the following (as amended): Title
VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the Americans
with Disabilities Act; the Age Discrimination in Employment Act; the Family
Medical Leave Act; the Employee Retirement Income Security Act; any state
statute or law governing employment, discrimination, or harassment in employment
or governing termination of employment, including but not limited to the
Minnesota Human Rights Act, or similar state statutes or local ordinances; the
law of contract and tort including but not limited to claims for defamation,
fraud or misrepresentation, breach of privacy, assault, battery, intentional or
negligent infliction of emotional distress, promissory estoppel, or any
quasi-contractual theory or


--------------------------------------------------------------------------------


any other theory arising under the common law; and any claims for attorney's
fees, costs, or disbursements, or any action in equity, all to the fullest
extent permitted by law.  You represent and warrant that you have not assigned
any such claims to anyone else.  You further agree to the extent permitted by
law not to sue or commence any other legal or equitable actions against MedCV,
except to enforce the Employment Agreement, as amended by this Agreement.  You
acknowledge and agree that the severance payment under Section 7.01 of the
Employment Agreement constitutes a fair, sufficient, and adequate consideration
for promises in this Agreement.

MedCV hereby releases you from all claims, liabilities or causes of action
(collectively, "Claims") known to MedCV on the date hereof; provided, however,
that such release shall not apply to Claims (i) arising out of the enforcement
of this Agreement or your Employment Agreement; or (ii) arising from claims made
by third parties.

5.             Litigation Support.  Within the forty-eight (48) month period
following the Termination Date, you will comply with any reasonable request by
MedCV or its attorneys to assist in connection with pending or future litigation
or charges involving MedCV, including but not limited to matters involving any
past or present agent or employee of MedCV, involving another business entity,
or involving any other MedCV-affiliated entity, parent, or successor.  MedCV
will reimburse you for all reasonable, out-of-pocket expenses incurred in
providing such assistance.  If you are requested to perform services in excess
of eighty (80) hours during such period, MedCV will reimburse you at the rate of
$100.00 per hour.

6.             Miscellaneous.  This Agreement and the documents it references
constitute the entire agreement between you and MedCV with respect to the
matters covered and except for the last sentence of this paragraph, supersedes
all prior and contemporaneous agreements, representations, and understandings of
the parties with respect to the subject matter of this Agreement, including but
not limited to any previously-existing contract, agreement, understanding,
practice, or policy (oral or written) relating to separation or severance pay in
the event of termination of employment, except that the benefit plans that you
participate in shall remain in full force and effect for as long as you
participate in any such benefit plan.  Except as provided in this Agreement, the
remaining provisions of your Employment Agreement not inconsistent with this
Agreement will remain in effect in accordance with their terms.

If any provision of this Agreement is held to be void, voidable, unlawful, or
unenforceable, the remaining portions of this Agreement will continue in full
force and effect.  Notwithstanding the foregoing, if your releases of claims set
forth in Paragraph 4 are held to be invalid or unenforceable, then at its
option, MedCV may declare the Agreement null and void and recover from you the
payments and benefits provided under the Employment Agreement.


--------------------------------------------------------------------------------


 

 

 

MEDICALCV, INC.

 

 

 

 

By:

/s/ Marc P. Flores

 

 

Marc P. Flores

 

 

President and Chief Executive Officer

 

 

 

 

 

/s/ Eapen Chacko 6/29/07.

 

 

Eapen Chacko

 

 

 

 


--------------------------------------------------------------------------------